DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keita Imai (Registration Number 74,579) on 01 July 2022.

The application has been amended as follows: 
In the claims:
In claim 8, line 1, change “1” to --2--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowable. Claim 20 is canceled.
Regarding independent claim 1, the closest prior art of record, namely, Calhoun et al. (US 2019/0122397 A1) discloses a learning support device (see figure 1, “machine learning model” and see figures 5, 6 and 7) comprising: a database (see par 0037 “database”, see par 0041, i.e., “stored images contained in a database” and “stored image in the database”, see par 0042, i.e., “information stored in database”, see par 0043 “database”) configured to store an interpretation report (see figure 4) including an image and text information (see figure 4); and a processor (see par 0043 “system 100 includes a processor” and “system 100 can further include a database”; see par 0047 “processor”; see par 0052 “processor” and see pars 0053-0054 “processor”), connected to the database and configured to: acquire an image of a region of interest (see figure 2, ROI, see fig. 4 and see pars 0026 and 0027 “region of interest”) included in the image and a name of the region of interest included in the text information (i.e., see figure 4, the name is lung, nodule) by analyzing the interpretation report; training data (see figure 1, training, fig. 5, training in 522 in fig. 5, trained in 602 in fig. 6, see par 37, model has been trained, par 38, training images) consisting of the image of the region of interest and the name of the region of interest (see pars 26-27 region of interest and par 36 names and figure 4 names, i.e. lung, nodule); and learning model (see figure 1, machine leaning model, fig. 4, fig. 5, training machine leaning model, at 522 and fig. 6 trained machine leaning model at 602, 604, and abstract and pars 14, 36 and 37, i.e., model has been trained).
The closest prior art of record, namely, Calhoun et al. (US 2019/0122397 A1) does not disclose, teach or suggest, register training data consisting of the image of the region of interest and the name of the region of interest; and perform learning for generating a discrimination model, which outputs the image of the region of interest and the name of the region of interest with respect to an input of the image of the interpretation report, using a plurality of pieces of the training data, as recited in amended independent claim 1. 
Dependent claims 2-14 are allowable because they are dependent on allowable amended independent claim 1 above.  
Independent claims 15, 16, 17, 18 and 19, recite the same, and/or, similar claim limitations, and/or, features, as recited in independent claim 1 above. Therefore, claims 15, 16, 17, 18 and 19 are allowable, over the closest prior art of record, namely, Calhoun et al. (US 2019/0122397 A1), discussed above, for the same, and/or, similar reasons, as stated and discussed above, in independent claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KONDO et al. (US 2013/0006087 A1) teaches a similar case searching apparatus, determining the weight to each feature, extracted from interpretation, based on image and disease name, medical image registered, in a database, and similar case searching by weight extracted from image (see the abstract).   

KAMIYAMA et al. (US 2018/0150675 A1) teaches acquiring a tissue image by capturing an image of a tissue and setting a plurality of identification criteria for identifying a state of the tissue as a normal state or an abnormal state, based on the tissue image and the property of the tissue image (see the abstract). 

Calhoun et al. (US 2019/0027252 A1) teaches a medical analytics system can include a machine learning model for processing patient tissue images for either training the machine learning model or for clinical use, such as providing information for assisting a clinician with at least diagnosing a disease or condition of a patient. Implementations of the medical analytics system can further include a user interface that is configured to allow a user to interact with a patient image for assisting with diagnosing at least a part of the tissue captured in the patient image (see the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOV POPOVICI/           Primary Examiner, Art Unit 2677